In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00009-CR



        DAMIEN O’KEITH LAWSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2021F00028




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                     MEMORANDUM OPINION

           In Cass County, Texas, Damien O’Keith Lawson was indicted for continuous sexual

abuse of a young child.1 After the trial court denied Lawson’s motion to suppress a recording of

his custodial confession, Lawson entered a plea of guilty, waived his right to a jury trial on

guilt/innocence, and elected to have a jury determine punishment. In accordance with the jury’s

recommendation, the trial court sentenced Lawson to ninety-nine years in the Texas Department

of Criminal Justice.

           On appeal, Lawson contends (1) that the trial court erred by admitting statements made

during his custodial interview because he invoked his right to terminate the interview and (2) that

his trial counsel was ineffective for advising him to plead guilty.

           We affirm the trial court’s judgment because (1) Lawson did not unambiguously invoke

his right to terminate the interview and (2) the record is insufficient to show that Lawson’s trial

counsel was ineffective.

I.         Factual and Procedural Background

           On December 30, 2020, Daniel Britton, a state trooper with the Texas Department of

Public Safety, was patrolling Club Lake Road in Linden, Cass County, Texas. Britton saw a

white passenger car in the ditch that had damage “on the front driver’s side.” There was no one

in the front seat, but the back windows were “foggy.” Because it had been raining and there was

still water on the roads, Britton believed that the car might have been involved in a “crash or had

slid off the road and was in the ditch there.” As he backed his car up to check on the vehicle, he


1
    See TEX. PENAL CODE ANN. § 21.02 (Supp.).
                                                  2
saw a black male, later identified as Damien Lawson, crawl out of the car’s backseat into the

front-seat area. The man “did not have any pants on.” Britton also observed movement in the

backseat area. Suspecting that “somebody was involved in a sexual act,” Britton activated his

car’s overhead lights and got out of the vehicle to investigate the situation.

         When Britton approached the car, he saw that Lawson was sitting in the car’s front

passenger seat, that he had put on some “light-colored pajama pants,” and that he was sliding

over into the driver’s seat. Britton testified that it was obvious that the pants Lawson had put on

did not belong to him because they were “very tight” and that Lawson obviously had an erection.

Lawson rolled down his window and spoke with Britton, who radioed for assistance. Britton

saw a young, black female in the backseat, and he asked for her age. She “immediately” replied

that she was eighteen years old, but “almost without a beat,” Lawson “shook his head and said,

‘No, she’s not eighteen.’”

         Other troopers and deputies arrived and helped Britton sort out the situation. They were

able to identify Lawson by his driver’s license. The young female was identified as C.W.2

Further questioning revealed that C.W. was twelve years old at the time of the stop.

         Believing that Lawson and C.W. were having intercourse in the backseat of the car,

Britton notified his superior officer, and he was put in touch with a criminal investigation

division (CID). Due to the possibility of sexual assault, representatives from the CID contacted

Joshua Mason, a Texas Ranger, who began an investigation. C.W.’s mother arrived at the scene,



2
 To protect the identity of the victim, who was a minor at the time of the alleged offense, we refer to her by initials.
See TEX. R. APP. P. 9.10(a)(3).
                                                            3
and Britton made arrangements for professionals at the Texarkana Children’s Advocacy Center

(CAC) to forensically interview C.W.

       Because Lawson had a “very strong odor of alcohol on his person” and he failed a field

sobriety test, Britton arrested him and charged him with public intoxication. Mason asked

Britton to “hold off” on charging Lawson with any sexually related charges until they had

conducted a “full investigation.” A recording from Britton’s dash camera was admitted into

evidence and played for the court.

       Mason testified that he observed C.W.’s CAC forensic interview via closed circuit

television. During the interview, C.W. made no outcry of sexual abuse. She was “very closed

off,” gave “limited information,” and “did not disclose any sexual activity” with Lawson.

       On December 31, 2020, just after midnight, Mason interrogated Lawson at the sheriff’s

office. Mason testified that Lawson was in custody at the time on charges of public intoxication.

The interview was recorded, and it lasted “just a little over two hours.” Lawson was cooperative

during the interview and answered all of Mason’s questions. During the interview, Lawson

admitted that, in the car on the side of the road, on the day Britton arrested him, he had both

sexual contact and sexual intercourse with C.W. Lawson also admitted that he had previously

had sexual contact and sexual intercourse with C.W., claiming that the first instance of abuse had

occurred more than eight months prior to the time of the interview. Over Lawson’s objections,

the recording of Lawson’s interview was admitted into evidence and played for the court.

       During the interview, Mason took a sample of Lawson’s DNA by swabbing his cheek,

and with consent, Mason also obtained a swab of Lawson’s sexual organ. Mason submitted the

                                                4
DNA evidence to the Texas Department of Public Safety crime laboratory in Garland. Testing

showed that C.W.’s DNA was on Lawson’s sexual organ, which corroborated some of Lawson’s

statements.

       C.W. testified that she was thirteen years old at the time of trial. She testified that she

lived with her mother and Lawson until the events of this case and that, at the time of trial, she

and her siblings lived with their paternal grandmother. When she lived with her mother, they

moved a lot. Lawson had lived with them since she was in the third or fourth grade.

       The first time C.W. remembered Lawson ever being inappropriate with her happened

when they lived with Lawson’s mother, when C.W. was about ten years old. Several nights in a

row, as she was trying to sleep, he rubbed on her “bottom,” over her clothes. He did nothing to

her brothers, who were sleeping nearby. A year or two later, after they had moved to Ellington

Street, Lawson started “showing an interest” in C.W., and the sexual abuse began. She woke up

one night, and Lawson had his finger inside her sexual organ. That was the first time Lawson

sexually abused her. After that, it happened multiple times, and the events “all [ran] together”

for C.W. The first time she had sexual intercourse with Lawson, she was in the fifth or sixth

grade. Her mother had left for work, and C.W. was in her mother’s bedroom when Lawson put

his mouth on her sexual organ and then put his sexual organ inside hers. Lawson did not use a

condom. After the first time, they “very rarely” had sex, but it “gradually” became an “every

other week thing.” The abuse continued for about two years until the events of this case, when

she was in the seventh grade. C.W. testified that she had feelings for Lawson and that, at the

time, she felt like she was in a relationship with him.

                                                  5
           On the day Lawson was arrested, C.W. admitted that she was the one who raised the

possibility of sex and that they were having sexual intercourse in the car when Britton arrived at

the scene. She admitted that she lied to the officer about her age and lied during the CAC

interview because she was trying to protect Lawson. She did not tell the CAC interviewer about

having sex with Lawson, about him putting his finger in her sexual organ, or about the oral sex.

C.W. testified that she did not “hate” Lawson but that her feelings for him were not the same as

they were before Lawson’s arrest. She did not believe that this was “a big situation,” as she “was

willing to do most of it.”

           Carly Frix Rhye, an expert in the “counseling of victims of child sexual abuse, child

development and memory processing, as well as grooming and aspects of trauma of victims of

child sex abuse,” testified that, for a period of time, C.W. was her counseling client. Rhye

testified that C.W. minimized what happened to her and that she showed signs of traumatic

stress. Rhye stated, “In some ways, [C.W.] believed that she deserved [the sexual abuse] and

that it was going to happen no matter what.” In Rhye’s opinion, C.W. would need more

counseling in the future.

           Before trial, Lawson filed a motion to suppress the statements he made during the

December 31, 2020, custodial interview by Mason.3 After a January 3, 2022, hearing, the trial

court denied Lawson’s motion, explained its reasoning, and found that the statements made

during Lawson’s interview were admissible. On January 13, 2022, Lawson waived a jury trial

on guilt/innocence, entered a guilty plea, and filed a “Felony Waivers, Judicial Confession, and


3
    The pleading was entitled Motion to Determine Admissibility of Statement.
                                                          6
Agreement.” The trial court accepted Lawson’s guilty plea, and the case proceeded to trial on

punishment. At the conclusion of the trial, the jury recommended a sentence of ninety-nine

years in prison, and the trial court sentenced Lawson accordingly.

II.         The Trial Court did not Err by Admitting Lawson’s Statements

            In his first point of error, Lawson contends that the trial court erred by denying his

motion to suppress and admitting into evidence the statements he made during the custodial

interview.4 Lawson contends that Mason did not honor his requests to terminate the interview.

            A.       Standard of Review

            We review a trial court’s ruling on a motion to suppress evidence for abuse of discretion

and will not disturb that ruling so long as it is within the zone of reasonable disagreement.

Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011); Crain v. State, 315 S.W.3d 43,

48 (Tex. Crim. App. 2010); Hutchison v. State, 424 S.W.3d 164, 175 (Tex. App.—Texarkana

2014, no pet.). In reviewing such a ruling, we apply a bifurcated standard of review. Wilson v.

State, 311 S.W.3d 452, 457–58 (Tex. Crim. App. 2010); Carmouche v. State, 10 S.W.3d 323,

327 (Tex. Crim. App. 2000).

            We approach our review with two standards, “giving almost total deference to a
            trial court’s determination of historic facts and mixed questions of law and fact
            that rely on the credibility of a witness, but applying a de novo standard of review
            to pure questions of law and mixed questions that do not depend on credibility
            determinations.”




4
    In this context, we use the term interrogation and interview interchangeably.
                                                             7
Hutchison, 424 S.W.3d at 175 (quoting Martinez, 348 S.W.3d at 922–23); see State v. Johnston,

336 S.W.3d 649, 657 (Tex. Crim. App. 2011); Wilson, 311 S.W.3d at 458; Carmouche, 10

S.W.3d at 327.

        B.       Applicable Law

        “Under both the Federal constitutional standard and the Texas Confession Statute,

evidence obtained as a result of a custodial interview is inadmissible unless the State proves the

officer gave proper warnings and shows an affirmative waiver of rights by the accused.”

Hutchison, 424 S.W.3d at 175 (footnotes omitted) (citing TEX. CODE CRIM. PROC. ANN. art.

38.22; Miranda v. Arizona, 384 U.S. 436, 444 (1966); Ramos v. State, 245 S.W.3d 410, 418

(Tex. Crim. App. 2008)).5 “Prior to any questioning, the person must be warned that he has a

right to remain silent, that any statement he does make may be used as evidence against him, and

that he has a right to the presence of an attorney . . . .” Miranda, 384 U.S. at 444.

        Article 38.22 of the Texas Code of Criminal Procedure governs the admissibility, in a

criminal proceeding, of statements made by a defendant during a custodial interview. TEX. CODE

CRIM. PROC. ANN. art. 38.22. Section 3 provides that an oral statement is admissible against a

defendant in a criminal proceeding if, among other things, (1) the statement was electronically

recorded, (2) the defendant was given the warnings set out in Section 2(a) before the statement

was made and the warnings are included on the recording, and (3) the defendant “knowingly,

5
 The prosecution may not use statements stemming from the custodial interrogation of a defendant unless it
demonstrates the use of procedural safeguards effective to secure the privilege against self-incrimination. Miranda
v. Arizona, 384 U.S. 436, 444 (1966); Alvarado v. State, 853 S.W.2d 17, 20 (Tex. Crim. App. 1993). In order for
the Miranda safeguards to apply, there must be two showings: (1) the suspect must have been “in custody,” and (2)
the police must have “interrogated” the suspect either by express questioning or its functional equivalent. See Rhode
Island v. Innis, 446 U.S. 291, 300–02 (1980); Jones v. State, 795 S.W.2d 171, 174 (Tex. Crim. App. 1990). Here, it
is undisputed that the statements were made as the result of custodial interrogation.
                                                         8
intelligently, and voluntarily” waived the rights set out in the warnings. TEX. CODE CRIM. PROC.

ANN. art. 38.22, § 3. “The warnings provided in Section 2(a) are virtually identical to the

Miranda warnings, with one exception—the warning that an accused ‘has the right to terminate

the interview at any time’ as set out in Section 2(a)(5) is not required by Miranda.” Herrera v.

State, 241 S.W.3d 520, 526 (Tex. Crim. App. 2007) (citations omitted); see Wilkerson v. State,

173 S.W.3d 521, 527 n.14 (Tex. Crim. App. 2005) (observing that Article 38.22 “requires a

slightly more elaborate set of warnings than Miranda”). The right to terminate a custodial

interrogation is a “critical safeguard” of the right to remain silent. See Watson v. State, 762

S.W.2d 591, 596 (Tex. Crim. App. 1988) (en banc) (citing Michigan v. Mosley, 423 U.S. 96, 103

(1975)).

       No formal invocation of this right is necessary. Id. at 598. Anything said or done by the

suspect that could reasonably be interpreted as a desire to invoke the right to terminate the

interview or to remain silent should be sufficient to halt questioning. Id. Hence, if the suspect

suggests “in any manner” that he invokes the right to terminate the interview or to remain silent,

the interrogation must stop. Miranda, 384 U.S. at 473–74. But any indication that the suspect

wishes to remain silent must be unambiguous, and interrogating officers need not clarify wishes

that are ambiguous. Dowthitt v. State, 931 S.W.2d 244, 257 (Tex. Crim. App. 1996). If the

suspect’s statement is not an unambiguous or unequivocal request to terminate the interrogation

or to invoke the right to silence, then the officers have no obligation to stop questioning him.

Davis v. United States, 512 U.S. 452, 461–62 (1994); Ramos, 245 S.W.3d at 418. An officer’s

failure to stop a custodial interview after an unambiguous invocation of the right to remain silent

                                                9
renders any later-obtained statements inadmissible. Id. In determining whether the right to

remain silent was unambiguously invoked, courts look to the totality of the circumstances.

Williams v. State, 257 S.W.3d 426, 433 (Tex. App.—Austin 2008, pet. ref’d). Ambiguity exists

when the suspect’s statement is subject to more than one reasonable interpretation under the

circumstances. Id.

        Texas courts have provided guidance to determine whether a suspect has invoked his

right to terminate an interview. See, e.g., Dowthitt, 931 S.W.2d at 257 (holding that suspect’s

statement, “I can’t say more than that. I need to rest,” was ambiguous and conveyed only that

suspect believed he was physically unable to continue); Franks v. State, 90 S.W.3d 771, 787

(Tex. App.—Fort Worth 2002, no pet.) (concluding that suspect’s statement that he was tired and

did not want to talk anymore was ambiguous and merely signified that suspect was physically

unable to continue); Granberry v. State, 745 S.W.2d 34, 37 (Tex. App.—Houston [14th Dist.]

1987, pet. ref’d) (determining the totality of the circumstances around the statement “I will

terminate it now” did not invoke appellant’s right to terminate the interview “because appellant

indicated his approval to be questioned” by waiving his rights and answering the officer’s

questions); Davis v. State, No. 06-05-00222-CR, 2007 WL 858782, at *3 (Tex. App.—

Texarkana Mar. 23, 2007, pet. ref’d) (mem. op., not designated for publication) (determining that

statement “I really don’t want to talk about it” was an ambiguous invocation of the right to

remain silent or to terminate the interrogation);6 but see Ramos v. State, 245 S.W.3d 410, 418–19


6
 “Although unpublished cases have no precedential value, we may take guidance from them ‘as an aid in developing
reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana 2017, pet.
ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
                                                      10
(Tex. Crim. App. 2008) (holding that the statement “I don’t want to talk to you. I don’t want to

talk about it anymore” was “an unambiguous, unequivocal, and unqualified assertion of his right

to remain silent”); Friend v. State, 473 S.W.3d 470, 478–79 (Tex. App.—Houston [1st Dist.]

2015, pet. ref’d) (determining that the response “not saying” to inculpatory questions about

alcohol consumption invoked appellant’s Fifth Amendment right to terminate the interview);

Miller v. State, No. 13-98-00149-CR, 2000 WL 34251150, at *2 (Tex. App.—Corpus Christi

July 20, 2000, no pet.) (not designated for publication) (concluding appellant invoked Fifth

Amendment right to remain silent when he refused to give breath sample, refused to sign written

copy of the Miranda warning, and replied, “No” to officer’s request to “answer some

questions”).

       C.      Lawson Did Not Unambiguously Invoke His Right to Terminate the
               Interview

       Lawson contends that the trial court erred in admitting the statements he made during the

custodial interview because he invoked his statutory right to terminate the interview on four

different occasions during the two-hour interview. One instance occurred approximately four

minutes and forty-four seconds into the interview when Lawson told Mason that he was willing

to talk to him “to an extent.” Lawson continued, “Talk about something, then I’m done talking.

I just wanted to stretch my legs.” That is not an unambiguous invocation of Lawson’s right to

terminate the interview. Rather, it was an admission that Lawson was willing to participate in

the interview “to an extent.”

       Lawson also argues that he invoked his right to terminate at five minutes and twenty-two

seconds into the interview. Mason explained, “[A]t any time you don’t want to talk any more, all
                                              11
you have to do is say, ‘Hey man, I’m done.’” Lawson replied by parroting back “say I’m, I’m

done” and by telling Mason that he had already participated in a police interview. Mason told

him that he had some questions that had not yet been asked, and Lawson replied, “Oh, okay.”

Mason, again, told Lawson, “If I ask you something and you don’t want to answer it, you ain’t

got to answer it. That’s your right.” Lawson nodded his head in the affirmative and said,

“Gotcha.” The following colloquy then occurred:

               Mason: Will you waive your rights and talk to me?

               Lawson: I will.

              Mason: . . . . Still knowing that at any time, you can say, “Hey man, I’m
       done,” and I’ll get you out of here . . . .

               Lawson: Okay. [Nods his head in the affirmative.]

Based on the totality of the circumstances here, we find that Lawson saying, “I’m done,” in this

instance, was not an invocation of his right to terminate the interview because he agreed to waive

his rights and speak with Mason. We further find that his parroting response of “I’m done”

could be reasonably interpreted as an acknowledgment that he understood how to end the

interview. Therefore, he did not unambiguously invoke his right. See Williams, 257 S.W.3d at

433.

       At approximately thirty-six minutes and fifty seconds into the interview, the following

discussion occurred:

               Lawson: I’m good. I don’t want to talk about that no more. I don’t want
       to cry. I’m done talking.

               Mason: I understand. I understand. You’re in a bad spot.

                                               12
                 Lawson: Yes, sir.

                 Mason: The good thing is that you’re trying to help yourself by being
       honest.

                 Lawson: How am I going to help myself?

Lawson continued to speak, referencing a Bowie County homicide case where he lost “a homie”

and stating, “I told my homie [involved in the Bowie County case] to tell the truth and here I am

. . . . Why wouldn’t I come in here and not say what I have to?” Mason then continued

questioning Lawson about the events on the day he was arrested.

       Viewed in a vacuum, Lawson’s statement that he was “done talking” would appear to

invoke his right to terminate the interview, particularly in light of Mason’s instructions that, if he

wanted to end the interview, all he had to say was “Hey man, I’m done.” However, Lawson’s

statement must be viewed in light of the totality of the circumstances. See Williams, 257 S.W.3d

at 433. Mason chose generalized language that Lawson could use to end the interview. After

Lawson stated that was “done talking,” he, unsolicited by a question from Mason, continued

speaking, asking Mason questions and engaging in discussion with Mason. Moreover, Lawson

even asked Mason, “Why wouldn’t I come in here and not say what I have to?” possibly

indicating that he wanted to continue the interview because he had more to say. By continuing to

talk after he stated that he was done talking, Lawson rendered his statement ambiguous. See

Esquivel v. State, No. 04-08-00730-CR, 2009 WL 3222626 (Tex. App.—San Antonio Oct. 7,

2009, no pet.) (mem. op., not designated for publication) (continuing to talk after saying that he

was “done talking” rendered defendant’s invocation ambiguous); Davis, 2007 WL 858782, at *3.

Accordingly, Lawson did not unambiguously invoke his right to terminate the interview.
                                                 13
        Finally, at about one hour and one minute into the interview, Lawson said, “I don’t want

to hear that. I’m ready to go. I’m ready to go. I don’t want to cry. You get worse and worse the

more you talk, man.”      Mason replied, “I know,” and he resumed his questioning.        Here,

Lawson’s statement is ambiguous because it is open to more than one interpretation. Lawson’s

repeated statement that he was ready to go could have meant that he wanted to terminate the

interview, but it also could have meant that he wanted to continue the interview or change the

subject of Mason’s questions. Because there is more than one reasonable interpretation of

Lawson’s statements, he did not clearly invoke his right to terminate the interview.        See

Williams, 257 S.W.3d at 433.

        Based on the foregoing, we find that Lawson did not unambiguously invoke his right to

terminate the interview and that the trial court did not err by denying Lawson’s motion to

suppress or by admitting Lawson’s statements into evidence. Accordingly, we overrule this

point of error.

III.    Lawson’s Trial Counsel Was Not Ineffective?

        In his final point of error, Lawson argues that his trial counsel was ineffective for

advising Lawson to plead guilty because it denied him “the ability to have the jury decide the

voluntariness of [his] confession.”

        As many cases have noted, the right to counsel does not mean the right to errorless

counsel. Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006). In order to prevail

on a claim of ineffective assistance of counsel, the defendant must satisfy the two-pronged test

set forth in Strickland v. Washington. 466 U.S. 668, 687–88 (1984); see also Ex parte Imoudu,

                                               14
284 S.W.3d 866, 869 (Tex. Crim. App. 2009). The first prong requires a showing that counsel’s

performance fell below an objective standard of reasonableness. Strickland, 466 U.S. at 688.

This requirement can be difficult to meet since there is “a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. at 689. “This

measure of deference, however, must not be watered down into a disguised form of

acquiescence.” Profitt v. Waldron, 831 F.2d 1245, 1248 (5th Cir. 1987) (finding ineffective

assistance where counsel failed to request medical records and relied on court-appointed

competency examination when he knew client had escaped from mental institution).

       The second Strickland prong, sometimes referred to as “the prejudice prong,” requires a

showing that, but for counsel’s unprofessional error, there is a reasonable probability that the

result of the proceeding would have been different. Strickland, 466 U.S. at 694. “A reasonable

probability” is defined as “a probability sufficient to undermine confidence in the outcome.” Id.

Thus, in order to establish prejudice,

       an applicant must show “that counsel’s errors were so serious as to deprive
       defendant of a fair trial, a trial whose result was reliable.” [Strickland, 466 U.S.]
       at 687 . . . . It is not sufficient for Applicant to show “that the errors had some
       conceivable effect on the outcome of the proceeding.” Id. at 693 . . . . Rather, [he]
       must show that “there is a reasonable probability that, absent the errors, the fact-
       finder would have had a reasonable doubt respecting guilt.” Id. at 695 . . . .
               ....
               The applicant has the burden to prove ineffective assistance of counsel by
       a preponderance of the evidence. Thompson v. State, 9 S.W.3d 808, 813 (Tex.
       Crim. App. 1999). Allegations of ineffectiveness must be based on the record,
       and the presumption of a sound trial strategy cannot be overcome absent evidence
       in the record of the attorney’s reasons for his conduct. Busby v. State, 990 S.W.2d
       263, 269 (Tex. Crim. App. 1999). The reviewing court must look to the totality of
       the representation, and its decision must be based on the facts of the particular
       case, viewed at the time of counsel’s conduct so as to eliminate hindsight bias.
       Strickland, 466 U.S. at 690, 104 S.Ct. 2052. In all cases, the “ultimate focus of
                                                15
        inquiry must be on the fundamental fairness of the proceeding.” Id. at 696, 104
        S.Ct. 2052.

Ex parte Martinez, 330 S.W.3d 891, 901 (Tex. Crim. App. 2011).

        A failure to make a showing under either prong defeats a claim for ineffective assistance.

Rylander v. State, 101 S.W.3d 107, 110–11 (Tex. Crim. App. 2003). The Strickland test “of

necessity requires a case-by-case examination of the evidence.” Williams v. Taylor, 529 U.S.

362, 382 (2000) (quoting Wright v. West, 505 U.S. 277, 308 (1992) (Kennedy, J., concurring in

judgment)).

        Lawson pled guilty at the guilt/innocence phase of the trial. Lawson contends that his

“entry of a guilty plea . . . upon the advice of trial counsel was erroneous because the ineffective

assistance of trial counsel denied [him] the ability to have the jury decide the issue of

voluntariness of the [his] confession.”7

        Here, Lawson filed a verified motion for a new trial. However, his motion for a new trial

failed to allege that his trial counsel was ineffective. Therefore, the record is silent as to why

Lawson’s trial counsel advised him to plead guilty. When an appellate record is silent on why

trial counsel took or failed to take certain actions, the appellant has “failed to rebut the

presumption that trial counsel’s decision was in some way—be it conceivable or not—

reasonable.” Mata v. State, 226 S.W.3d 425, 431 (Tex. Crim. App. 2007); see Thompson v.

State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999). This is because allegations of ineffectiveness

“must ‘be firmly founded in the record.’” Bone v. State, 77 S.W.3d 828, 833 n.13 (Tex. Crim.


7
 The Strickland test applies to “challenges to guilty pleas based on ineffective assistance of counsel.” Hill v.
Lockhart, 474 U.S. 52, 58 (1985).
                                                      16
App. 2002) (quoting Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999)). When a

party raises an ineffective assistance of counsel claim for the first time on direct appeal, the

defendant must show that “under prevailing professional norms,” Strickland, 466 U.S. at 688, no

competent attorney would do what trial counsel did or no competent attorney would fail to do

what trial counsel failed to do, Andrews v. State, 159 S.W.3d 98, 102 (Tex. Crim. App. 2005).

       “[A] plea of guilty is a matter of trial strategy.” See Enard v. State, 764 S.W.2d 574,

575–76 (Tex. App.—Houston [14th Dist.] 1989, no pet.). There are legitimate, strategic reasons

that counsel could have advised Lawson to plead guilty and forgo having the jury determine

whether his confession was voluntary. Counsel could have feared that the jury would have found

his confession voluntary.     Furthermore, there was strong evidence against him, as C.W.’s

testimony was likely to support conviction. Seeking a lesser sentence, Lawson could argue he

showed remorse during his interview and that, by pleading guilty, he had taken responsibility for

his actions. Because the record is silent and there are legitimate possible reasons as to why trial

counsel advised Lawson to plead guilty, he has failed to overcome the presumption that

counsel’s actions were reasonable. Mata, 226 S.W.3d at 431. Accordingly, we overrule this

point of error and affirm the trial court’s judgment.




                                              Charles van Cleef
                                              Justice

Date Submitted:        October 24, 2022
Date Decided:          November 17, 2022

Do Not Publish
                                                 17